Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 25 October 2021, has been entered and the Remarks therein, filed 15 February 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by He et al., and 35 U.S.C. §103 over He et al. in view of Rakestraw, and Agresti et al., necessitated by Applicants’ amendment received 15 February 2022, specifically, amended claim 2. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
Claims 2 and 21-37 are pending.
	Claims 2 and 21-37 are rejected.
	Claims 2, 23, 24, 26-28 and 37 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/715,522, 08/07/2018.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 2 and 21-37 have the effective filing date of 07 August 2018.

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 25 October 2021, is withdrawn in view of Applicants' argument received 15 February 2022, and further consideration of the claimed subject matter. Applicant indicated where in the specification the cited claim limitation could be found.

Claim Objections
	Some of the objections to Claims 2, 22, 27, 28, 30 and 31, in the Non-Final Office Action mailed 25 October 2021, are withdrawn in view of Applicants' amendment received 15 February 2022, in which the cited claims were amended.
	Others are maintained below.

Claims 2, 23, 24, 26-28 and 37 are objected to because of the following informalities:

Claim 2 recites: “…, wherein the column of the solution has an inner portion comprising the cell in a core solution and an outer portion comprising a gelation reagent; forming a plurality of droplets from the column of the solution, wherein the droplets have an inner portion comprising the cell and the core solution and an outer portion comprising the gelation reagent; exposing the droplets to at least one gelation condition to yield a gel-shell around an inner portion containing the cell,…”, which should read: “…, wherein the column of the solution has an inner portion comprising the cell in a core solution and an outer portion comprising a gelation reagent; forming a plurality of droplets from the column of the solution, wherein the plurality of droplets have an inner portion comprising the cell and the core solution and an outer portion comprising the gelation reagent; exposing the plurality of droplets to at least one gelation condition to yield a gel-shell around the inner portion comprising the cell,…”. 
Other language will be considered. For example, it is clear that the plurality of droplets, as an aggregate, do not have an inner portion; it is clear that each of the droplets has an inner portion, as described.
Claim 2 recites: “A method of making a core and shell bead containing a cell…; and collecting the core and shell beads”, which should read: “A method of making core and shell beads each containing a cell…; and collecting the core and shell beads.” Other language will be considered.
Claim 2, line 2, recites: “…: obtaining a cell in a column of a solution, wherein…”, which should read:  “…: obtaining a cell in a column of a solution comprising a plurality of cells, wherein…”

Claims 23 and 24 recite: “…, wherein the droplets further comprise…”, which should read: “…, wherein the plurality of droplets further comprise....”
Claim 26 recites: “…, wherein the step of exposing comprises rapidly cooling the droplet in the water in oil emulsion”, which should read: “…, wherein the step of exposing comprises rapidly cooling the plurality of droplets in a water in oil emulsion.”
Claims 27 and 28 recite: “…, wherein the step of exposing comprises exposing the droplets to light,…”, which should read: “…, wherein the step of exposing comprises exposing the plurality of droplets to light,….”
Claims 27 and 28 recite: “…, to light, a PH change,…”, which should read: “…, to light, a pH change,….”
Claim 32 recites: “The method of claim 21, wherein the gelation reagent is an agarose and…”, which should read: “The method of claim 21, wherein the gelation reagent is the agarose and…”
Claim 33 recites: “The method of claim 21, wherein the gelation reagent is an alginate and…”, which should read: “The method of claim 21, wherein the gelation reagent is the alginate and…”
Claim 34 recites: “The method of claim 21, wherein the gelation reagent is an acrylamide and…”, which should read: “The method of claim 21, wherein the gelation reagent is the acrylamide and…”
Claim 35 recites: “The method of claim 2, wherein the shell and core bead…”, which should read: “The method of claim 2, wherein the core and shell beads…” (See objection above for use of the plural form.)
Claim 37 recites: “…, wherein the gelation reagent is amphiphilic and forms a gel near the interface of the oil/water mixture”, which should read: “…, wherein the gelation reagent is amphiphilic and forms a gel near an interface of an oil/water mixture.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 2, 21-29, 32 and 35-37 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Rakestraw, in the Non-Final Office Action mailed 25 October 2021, is withdrawn in view of Applicants' amendment, in which claim 2 was amended, and argument received 15 February 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 21-25, 27-31, 33, 35 and 37 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by He et al. (U.S. Patent Application Publication No. 2014/0127290 A1).
[This rejection is cited in view of Applicant’s amendment.]

He et al. addresses the limitations of claims 2, 21, 22, 23, 24, 25, 27, 28, 29, 30, 31, 33, 35 and 37.
Regarding claim 2 , He et al. discloses devices and methods for encapsulating living cells, and microencapsulated cells produced by the described methods (pg. 2, para. [0026]). An example microfluidic device (100) is illustrated in FIG. 1. The microfluidic device (100) comprises a core inlet channel (101), a first shell inlet channel (102), a second shell inlet channel (102'), a first crosslinker inlet channel (103), and a second crosslinker inlet channel (103'), all of which fluidly converge to form a flow focusing chamber (104). The core inlet channel (101) is positioned between the first shell inlet channel (102) and the second shell inlet channel (102') (pg. 9, para. [0103] thru [0104]). Microcapsules can be formed by simultaneously flowing an aqueous solution comprising cells or cell aggregates suspended in a matrix through the core inlet channel of the microfluidic device; flowing an aqueous solution comprising biocompatible hydrogel-forming material through the first shell inlet channel and the second shell inlet channel of the microfluidic device (pg. 12, para. [0139]). Bioactive agents can be incorporated into the microcapsule by including them in the suspension flowed through the core inlet channel. The solution flowed through the shell inlet channels forms the microcapsule shell (pg. 12, para. [0140]). The shell surrounding the core can be a biocompatible hydrogel. The core matrix can be an aqueous liquid while the shell can be a hydrogel surrounding the liquid core (pg. 3, para. [0036]). The cells encapsulated in the core of the described microcapsules can be any living type (pg. 5, para. [0057] [Claim 2- A method of making core and shell beads containing a cell, comprising the steps of: obtaining the cell in a column of a solution, wherein the column of the solution has an inner portion comprising the cell in a core solution and an outer portion comprising a gelation reagent; forming a plurality of droplets from the column of the solution, wherein the plurality of droplets have an inner portion comprising the cell and the core solution and an outer portion comprising the gelation reagent; to yield a gel-shell around the inner portion comprising the cell, wherein the inner portion is a liquid]).

Compare Figure 1 of He et al. to Applicant’s Figure 2. 

Further regarding claim 2, and regarding claims 21, 23 and 24, the shell comprises alginate or a derivative thereof (pg. 3, para. [0045]). Alginate can form a gel in the presence of divalent cations via ionic crosslinking (pg. 4, para. [0046] [Claim 2- exposing the plurality of droplets to at least one gelation condition] [Claim 21- the gelation reagent is selected from a group which includes alginate] [Claim 23- the plurality of droplets further comprise at least one cross-linking agent] [Claim 24- the plurality of droplets further comprise a specific ion-sensitive monomer]).
Further regarding claim 2, an example shows collection of core-shell microcapsules after their production (pg. 14, para. [0169] [Claim 2- collecting the core and shell beads]).
Regarding claim 22, in some embodiments the shell comprises a synthetic polymer or polymers. Polyethylene glycol (PEG) has been the most widely used synthetic polymer to create macromers for cell encapsulation (pg. 4, para. [0052] [Claim 22- The method of claim 21, wherein the polyalkylene glycol is a polyethylene glycol] [Claim 21 recites a Markush group which includes alginate and polyalkylene glycol]).
Regarding claim 25, microcapsules with a liquid core and hydrogel shell were prepared for examination using confocal fluorescence microscopy (pg. 16, cont. para. [0184] [Claim 25- the core and shell beads are placed on a surface]).
Regarding claims 27, 28, 33 and 37, He et al. shows a working example of preparing microcapsules with a carboxymethyl cellulose or collagen solution core. The shell of the microcapsules was composed of 2% alginate solution. In order to crosslink the alginate, calcium chloride was infused with mineral oil. The stable emulsion of mineral oil and calcium chloride solution was prepared with the addition of a surfactant (pg. 13, para. [0156] [Claims 27 and 28- the step of exposing comprises exposing the plurality of droplets to an ion] [that is, calcium] [Claim 33- the gelation reagent is the alginate and is present in an amount of about 0.5% to about 5.0%] [Claim 37- the gelation reagent is amphiphilic and forms a gel near an interface of an oil/water mixture]). In addition, He et al. also shows a working example in which embryonic stem (ES) cells are encapsulated in microparticles using alginate and a gelling bath containing calcium chloride. Sodium carboxymethyl cellulose was incorporated, along with the cells, into a core fluid for making microcapsules with a liquid core. Microdrops were sprayed onto the gelling bath (pg. 15, para. [0176] [Claims 27, 28, 33 and 37]).
Regarding claim 29, the shell comprises alginate or derivative thereof in combination with a protein (pg. 4, para. [0047] [Claim 29- the gelation reagent further comprises a polypeptide]).
Regarding claims 30 and 31, the shell comprises a synthetic polymer or polymers. Polyethylene glycol (PEG) has been the most widely used synthetic polymer to create macromers for cell encapsulation. A number of studies have used poly (ethylene glycol)di(meth)acrylate to encapsulate a variety of cells. PEG-based dendrimers may be used as alternatives to linear PEG macromers (pg. 4, para. [0052] [Claim 30- the gelation reagent further comprises a polyethylene glycol-dendrimer functionalized with a reactive moiety] [Claim 31- the reactive moiety is selected from a group which includes acrylate]).
Regarding claim 35, in some embodiments, the shell surrounding the core can be a biocompatible hydrogel (pg. 3, para. [0036]). Examples of materials which can be used to form a suitable hydrogel include, among others, alginate (pg. 3, para. [0038]). In certain embodiments, the shell comprises alginate or derivative thereof in combination with a protein (pg. 4, para. [0047] [Claim 35- wherein the shell and core bead further comprises an affinity retention scaffold] [e.g., proteins are affinity targets for antibodies]).

Compare to Applicant’s reference to alginate hydrogels as scaffolds for tissue engineering (originally-filed specification, pg. 34, lines 22-23). With regard to the term ‘scaffold’, the specification recites: “The inner aqueous core, which is a liquid having a gel shell, permits the introduction of a ‘scaffold’ or ‘scaffold molecule’ within the gel, which is able to capture and retain desired molecules. The cells and molecules attached to the scaffold are trapped in the gels phase or alternatively (spec., pg. 42, lines 7-10); the term ‘scaffold’ or ‘scaffold molecule’, as used herein, indicates a molecular structure of a capture agent that serves to assemble an affinity agent. This structure can be derived from proteins (pg. 42, para. [126]). That is, the alginate hydrogel shell, as shown by He et al., acts as a scaffold to which proteins can be attached, which, in turn, are considered to be affinity targets for molecules such as antibodies.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 2 and 21-37 under 35 U.S.C. §103 as being unpatentable over Rakestraw in view of Hassan et al., and Yang et al., in the Non-Final Office Action mailed 25 October 2021, is withdrawn in view of Applicants' amendment, in which claim 2 was amended, and argument received 15 February 2022. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 2, 21, 26, 32 and 36 are rejected under 35 U.S.C. §103 as being unpatentable over He et al. (U.S. Patent Application Publication No. 2014/0127290 A1) in view of Rakestraw (International Patent Application Publication No. WO 2015/038817 A1). 
 [Rakestraw cited in the Non-Final Office Action mailed 25 October 2021.]
[This rejection is cited in view of Applicant’s amendment.]

Claims 2 and 21 are rejected as being anticipated by He et al. (U.S. Patent Application Publication No. 2014/0127290 A1) in the 35 USC 102(a)(1)/(a)(2) rejection above.

He et al. further addresses some of the limitations of claims 26 and 36.
Regarding claim 26, the shell of the microcapsules was composed of 2% alginate solution. In order to crosslink the alginate, calcium chloride was infused with mineral oil. The stable emulsion of mineral oil and calcium chloride solution was prepared with the addition of a surfactant (pg. 13, para. [0156]). Microdrops were sprayed onto the calcium chloride gelling bath (pg. 15, para. [0176] [Claim 26- the step of exposing comprises placing the droplet in a water in oil emulsion]). 
Regarding claim 36, the cell or cell aggregates encapsulated in the core of the described microcapsules can be any living cell type, including, but not limited to, immune system cells (pg. 5, para. [0057] [Claim 36- the cell is a B-cell or a T-cell]).

He et al. does not specifically show: 1) the step of exposing comprises rapidly cooling the droplet [Claim 26]; 2) the gelation reagent is the agarose and is present in an amount of about 0.5% to about 5.0% [Claim 32]; and 3) the cell is a B-cell or a T-cell [Claim 36].

Rakestraw addresses the limitations of claims 26, 32 and 36.
Rakestraw shows methods of making a gel microdrop composition (pg. 5, para. [029]). A ‘gel microdrop’ or ‘droplet’ as used herein generally comprises a limited permeability material (usually in an aqueous solution) and can be prepared, e.g. by dispersion of the limited permeability material in a second phase, such as a non-aqueous (e.g. oil) phase to form an emulsion or, alternatively, through non-emulsion based methods described herein (pg. 19, para. [0118] and Fig. 1). By aligning this droplet forming process with the introduction of a cell (target entity and/or secretory entity), cells are embedded within the aqueous droplet which is later polymerized through the action of a polymerization agent, additional reagent, enzyme, or change in temperature or viscosity (pg. 57, para. [0187] thru pg. 58, cont. para. [0187] [nexus to He et al.] [encapsulation of a cell within a polymerizable droplet or particle]).
Regarding claims 26 and 32, the limited permeability material comprises a polymer matrix, such as a hydrogel. The hydrogel may comprise agarose, alginate, polyethylene glycol [PEG], acrylate polymers and polyacrylamide (pg. 3, para. [011] [Claim 32- the gelation reagent is agarose] [nexus to He et al.] [hydrogel as shell, includes alginate, PEG and acrylamide gelation reagents]).
Other emulsification-based hydrogel microdroplet generation methods are available. In one strategy, a mixture containing cells to be encapsulated are suspended in an aqueous solution of low melt agarose at 37°C. A solution of an oil phase mixed with a surfactant is introduced into the aqueous suspension, and the mixture is agitated (by vortexing or sonication) such that emulsified droplets are created. Moving the emulsified
agarose to a lower temperature causes the agarose to gel (pg. 58, para. [0188] thru pg. 59, cont. para. [0188] [Claim 26- the step of exposing comprises rapidly cooling the droplet]).
	Further regarding claim 32, in an example showing yeast cell encapsulation, heated 2% low-melt agarose dissolved in YPG medium was cooled and added to the described cell/bead mixture. Mineral oil containing Span-80 surfactant was added to the agarose/cell/bead mixture. The resulting emulsion was incubated at room temperature for 16 hours to allow yeast-secreted antibody to bind to the co-encapsulated bead (pg. 63, Example 8 [Claim 32- the agarose is present in an amount of about 0.5% to about 5.0%] [nexus to He et al.] [gel-shell formed by using a water/oil emulsion]). 
Regarding claim 36, the described invention relates to the use of gel microdrops that comprise a limited permeability material, such as a hydrogel, to encase and hold in place a target entity, such as a vertebrate or mammalian cell, having a ligand of interest on its surface (a target moiety) and a secretory entity, such as a yeast cell (pg. 2, para. [008]). A ‘secretory entity’ generally is a cellular entity, such as a eukaryotic cell, e.g., a B cell (pg. 23, para. [0125] [Claim 36- the cell is a B-cell or a T-cell]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of making core and shell beads containing a cell, comprising forming a plurality of droplets wherein each droplet has an inner liquid portion comprising a cell as core and an outer portion comprising a gelation reagent as shell, as shown by He et al., as applied to claims 2, 21, 26 and 36 above, by: 1) incorporating a step of exposing comprising rapidly cooling the plurality of droplets [Claim 26]; 2) using agarose as the gelation reagent, which is present in an amount of about 0.5% to about 5.0% [Claim 32]; and 3) encapsulating a B-cell or a T-cell as the cell [Claim 36], as shown by Rakestraw, with a reasonable expectation of success, because Rakestraw shows a method of making a gel microdrop, which utilizes various types of gelation reagents, including alginate, PEG, and acrylamide, which are also shown by He et al. and used in a method for making droplets requiring at least one gelation/polymerization step (MPEP 2143 (I)(G)).
In addition, for the reason cited above, one of ordinary skill in the art would have expected that substituting the alginate-based gelation reagent system, as shown by He et al., with the agarose-based gelation reagent system (which requires a cooling step), as shown by Rakestraw, would have predictably produced droplets having shell hydrogels, as shown by He et al. (MPEP 2143 (I)(B(3))), because both agarose and alginate are used as gelation reagents. In addition, both gelation reagent systems have the same function; i.e., are used for the same purpose, as shown by Rakestraw and He et al., which is cell encapsulation.
It would have been further obvious to have encapsulated a B-cell or a T-cell [Claim 36], with a reasonable expectation of success, because He et al. teaches that the types of cells used for encapsulation can be any living cell, including cells of the immune system, which would include B-cells and T-cells (MPEP 2143 (I)(G)). 
On the other hand, Rakestraw specifically shows encapsulation of B-cells within the described microdroplets. Therefore, one of ordinary skill in the art would have expected to have successfully encapsulated B-cells within the core-shell droplets or microcapsules, shown by He et al., with the reasonably predictable outcome of maintaining live cells within said droplets or microcapsules (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Rakestraw teaches that liquid agarose maintained at 37oC can be used to encapsulate two different cell suspensions by flowing cells through a T-junction droplet generator resulting in the encapsulation of cell-loaded microdroplets (pg. 58, cont. para. [0187]). That is, using agarose as a shell compound for the making of core and shell beads allows a flexibility in the encapsulation process, as long as the agarose is kept in a liquid state, because the time to gelation can be precisely controlled. That is, one or more cell types (or other desired compounds) can be encapsulated as long as agarose is kept in a liquid state and then gelled as soon as a cooling temperature is applied.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 2, 21 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over He et al. (U.S. Patent Application Publication No. 2014/0127290 A1) in view of Agresti et al. (U.S. Patent Application Publication No. 2010/0136544 A1).
 [This rejection is cited in view of Applicant’s amendment.]

Claims 2 and 21 are rejected as being anticipated by He et al. (U.S. Patent Application Publication No. 2014/0127290 A1) in the 35 USC 102(a)(1)/(a)(2) rejection above.

He et al. further addresses some of the limitations of claim 34.
Regarding claim 34, examples of materials which can be used to form a hydrogel shell minimally include poly(acrylamides), such as poly(N-isopropylacrylamide) (pg. 3, para. [0038] [Claim 34- the gelation reagent is the acrylamide]).

He et al. does not specifically show: 1) the gelation reagent is an acrylamide and is present in an amount of 3% to about 20% monomer and further comprises up to about 5% of a crosslinker [Claim 34].

Agresti et al. addresses the limitations of claim 34.
Agresti et al. shows a method of providing a fluidic droplet containing a species (pg. 1, para. [0007]). In one aspect, the described invention shows a gel droplet containing a clonal population of cells (pg. 1, para. [0011]). An emulsion can be formed in which greater than about 95% of the droplets formed contain a single cell at the point of droplet production. The fluid supporting the cell is the innermost liquid and is aqueous based. The shell surrounding the cell may be formed of a material capable of protecting the cell (pg. 6, para. [0056]). A hardened shell may be formed around an inner droplet (pg. 7, para. [0058] [nexus to He et al.] [core-shell droplets encapsulating a cell within an inner core liquid]). Non-limiting examples of gel systems that can be used in the described invention include acrylamide-based gels (pg. 7, para. [0061] [nexus to He et al. and Rakestraw] [acrylamide as gelation reagent]). 
Regarding claim 34, microfluidic methods have provided a very promising approach to prepare monodisperse polymeric microspheres, with both emulsification and polymerization being carried out in the same device in some cases (pg. 16, para. [0122]). In the emulsification-polymerization approach to prepare PNIPAM (poly(N-isopropylacrylamide)) hydrogels, the polymerization of the NIPAM (N-isopropylacrylamide) monomer is usually initiated by adding an accelerator to the monomer solution (pg. 16, para. [0125]). In a working example, NIPAM (11.3% w/v), an initiator APS (ammonium persulfate) and a crosslinker N,N’-methylenebisacrylamide (BIS, 0.77% w/v) were combined. One feature of this microfluidic approach is that precise control of drop sizes could be achieved (pg. 16, para. [0126] thru [0127] [Claim 34- acrylamide is present in an amount of 3% to about 20% monomer and further comprises up to about 5% of a crosslinker]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of making core and shell beads containing a cell, comprising forming a plurality of droplets wherein each droplet has an inner liquid portion comprising a cell as core and an outer portion comprising a gelation reagent as shell, as shown by He et al., by using acrylamide in an amount of 3% to about 20% monomer and further by using up to about 5% of a crosslinker [Claim 34], as shown by Agresti et al., with a reasonable expectation of success, because Agresti et al. shows a core-shell droplet in which acrylamide can be used to encapsulate cells, which is the material for encapsulating cells in the core-shell droplets or microcapsules, shown by He et al. (MPEP 2143 (I)(G)). It is noted that both He et al. and Agresti et al. teach the use of the acrylamide derivative N-isopropylacrylamide (NIPAM) (He et al., pg. 3, para. [0038]; Agresti et al., pg. 16, para. [0123]).
 In addition, because He et al. teaches that acrylamide can be used as a shell-forming gelation/polymerization reagent, one of ordinary skill in the art would have applied the specific percent parameters for acrylamide monomer and crosslinker concentrations, shown by Agresti et al., to the acrylamide gelation reagent, shown by He et al., with the reasonable expectation that a shell would be successfully formed in the core-shell droplets or microcapsules, shown by He et al. (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Agresti et al. teaches (like He et al.) that several different shell gel systems can be applied to the production of core-shell droplets, e.g., alginic acid hydrogels, and acrylamide-based gels (pg. 7, para. [0061]). Therefore, one of ordinary skill in the art of core-shell droplet or bead manufacture would use any type of gel-based system (i.e., agarose, alginate, PEG or acrylamide) depending upon several considerations, such as the type of cells being encapsulated, availability and cost of gelation reagents, and the final application use for the core-shell droplets once manufactured. For example, Agresti et al. teaches that an advantage of the acrylamide approach is that all fabrication processes were completed in one chip and without any other supplementary instruments. Thus, the described microfluidic reactor is more compact, which makes it more easily scalable (pg. 16, para. [0123]). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 8-10, filed 15 February 2022, with respect to the 35 U.S.C. §102(a)(1)/(a)(2) rejection, and the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 2 was amended.

1. Applicant remarks (pp. 8-9), with regard to the 102 rejection, that the reference of Rakeshaw [sic] does not show a method of making core and shell bead.
However, in response to Applicant, the 102 rejection citing Rakestraw has been withdrawn.

2. Applicant remarks (pg. 9), with regard to the 103 rejection, that the secondary references of Hassan et al. and Yang et al. do not overcome the shortcomings of Rakeshaw [sic].
However, in response to Applicant, the reference of Rakestraw is not cited as a primary reference in this Office Action, and the references of Hassan et al. and Yang et al. are not cited at all in this Office Action.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651    

/OLIVIA M. WISE/           Primary Examiner, Art Unit 1631